Citation Nr: 0526913	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  04-19 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted a 50 percent rating for PTSD.  In 
March 2005, the veteran and his wife testified at a hearing 
before the undersigned sitting at the RO.

A review of the claim's file shows that the veteran, in 
February 2004, made an application to reopen a claim of 
entitlement to service connection for a skin disorder.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action. 


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that cause total 
occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.326, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his PTSD is manifested by increased 
adverse symptomatology that entitles him to an increased 
rating.  It is also requested that the veteran be afforded 
the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2004).  Although regulations require that a disability be 
viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 
4.2 (2004), when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).

In a May 2003 rating decision, the veteran was assigned a 50 
percent rating for PTSD under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  The rating schedule provides that a 100 percent 
rating for PTSD is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
above set of symptoms is not an exclusive or exhaustive list.  
Rather, it serves as an example of the symptoms that would 
justify a total rating.  Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).

With the above criteria in mind, the Board notes that at the 
April 2003 VA examination the veteran complained of weekly 
anxiety attacks, decreased memory and concentration, social 
isolation, feeling guarded, difficulty sleeping, depression, 
hyperalertness, and recurrent thoughts.  As to his 
occupational history, while he had not worked since 1995, he 
was trained as a brick mason.  As to his social history, he 
had been married for 20 years.  

On examination, his adverse symptomatology included a 
dysthymic mood, an anxious affect, and became tearful when 
describing his Vietnam experiences.  The diagnosis was PTSD.  
His Global Assessment of Functioning (GAF) score was 45.  The 
Fourth Edition of the American Psychiatric Association' s 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM IV) 427-9 
(1994) provides that a GAF score of between 41 and 50 
suggests that the veteran's psychiatric disability is 
manifested by "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)." 

At a January 2004 PTSD consultation, the veteran complained 
of problems with insomnia, anxiety, a heightened startle 
response, difficulty trusting others, social isolation, 
nightmares, and being easily angered.  The veteran noted that 
his history included a four year prison term for manslaughter 
after stabbing a man to death following an argument about 
Vietnam.  As to his occupational history, he was trained as a 
brick mason.  As to his social history, he has been married 
since 1983, lives with his wife, and has one adult child.  

On examination, adverse symptomatology included difficulty 
talking about his war time experiences, a dysphoric mood, and 
a constricted affect.  The diagnosis was PTSD with 
depression.  His GAF score was 50.  He was started on anti-
depressant medication.  

Similar adverse symptomatology was seen in his other 
contemporaneous VA treatment records.  See VA treatment 
records dated from January 2004 to December 2004.  
Specifically, they show his complaints of insomnia, 
nightmares, flashbacks, difficulty trusting others, and/or 
social isolation.  Id.  Examinations at these times revealed 
a constricted affect, difficulty talking about his war time 
experiences, and/or a dysphoric mood.  They also note that 
psychiatric medication had been prescribed.  Id.  His 
diagnoses included PTSD.  Id.  

As to the severity of his PTSD, VA treatment records show his 
GAF score ranging from a low of 40 to a high of 50.  See VA 
treatment records dated in January 2004, May 2004, August 
2004, and December 2004.  In this regard, the DSM IV provides 
that a GAF score of between 31 and 40 suggests that the 
veteran's psychiatric disability is manifested by "[s]ome 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several area, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work)."   

As to his occupational impairment, in August 2004, the 
veteran's VA physician opined that he was "totally disabled 
from any gainful employment due to his PTSD."  Likewise, in 
December 2004, the same physician, a mental health 
specialist, opined that 

[g]iven the chronic and severe nature of his PTSD 
symptoms, such as intrusive thoughts and nightmares of 
Vietnam experiences, hyper arousal, discomfort around 
others, social isolation[,] and difficulty with 
concentration, the veteran is not capable of gainful 
employment and should be considered totally disabled due 
to his PTSD.  

As to his social impairment, an August 2004 VA treatment 
record noted that the veteran was becoming increasingly more 
distant from his wife and a December 2004 treatment record 
noted that he now avoided going to church, malls, and 
restaurants because of nervousness around crowds.  It was 
also noted at that time that the veteran dealt with his 
mistrust of other and anger by avoiding other people.

While the April 2003 VA examiner did not express an opinion 
as to whether the veteran's PTSD caused him to be 
unemployable, that examiner like the 2004 VA physician who 
opined that PTSD rendered him unemployable, opined that his 
GAF score was in the 40's.  The Board concludes that the 
evidence, both positive and negative, is at least in 
equipoise.  Under such circumstances, and after resolving 
reasonable doubt in the veteran's favor, the Board concludes 
the appellant's overall disability picture due to PTSD 
renders him unable to work.  Further, he has virtually no 
contact with the rest of the world except for his wife with 
whom he is becoming more distant.  This equates to total 
occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411.  Accordingly, a 100 percent rating is 
warranted.

The appeal is allowed.

As this decision is a complete grant of the benefits sought 
on appeal, a discussion of the Veterans Claims Assistance Act 
of 2000 and the effect it had on the veteran's claim is not 
needed. 


ORDER

A 100 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


